People v Suda (2019 NY Slip Op 06928)





People v Suda


2019 NY Slip Op 06928


Decided on September 27, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 27, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, CURRAN, AND WINSLOW, JJ.


845 KA 17-01539

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vROBERT SUDA, DEFENDANT-APPELLANT. 


THE LEGAL AID BUREAU OF BUFFALO, INC., BUFFALO (ALAN WILLIAMS OF COUNSEL), FOR DEFENDANT-APPELLANT.
JOHN J. FLYNN, DISTRICT ATTORNEY, BUFFALO (MICHAEL J. HILLERY OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Supreme Court, Erie County (Russell P. Buscaglia, A.J.), rendered August 3, 2016. The judgment convicted defendant, upon his plea of guilty, of driving while intoxicated, a class E felony. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him upon his plea of guilty of felony driving while intoxicated (Vehicle and Traffic Law §§ 1192 [3]; 1193 [1] [c] [i]). We reject defendant's sole contention on appeal that the waiver of indictment is jurisdictionally defective. Contrary to defendant's contention, the waiver accurately states the statutory provisions of "each offense to be charged in the superior court information" (CPL 195.20); thus this is not a case where the "waiver of indictment does not contain any data whatsoever" regarding the name of the offense to be charged (People v Colon-Colon, 169 AD3d 187, 192 [4th Dept 2019], lv denied 33 NY3d 975 [2019]). Further, the statutory provisions are not erroneously or misleadingly formatted, but instead accurately reflect the offense charged in the superior court information (see CPL 195.20).
Entered: September 27, 2019
Mark W. Bennett
Clerk of the Court